COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  '
 FGMS Holdings, LLC,                                              No. 08-16-00219-CV
                                                  '
                              Appellant,                            Appeal from the
                                                  '
 v.                                                                327th District Court
                                                  '
 City of El Paso,                                               of El Paso County, Texas
                                                  '
                             Appellee.            '                (TC# 2011TX177)



                                            ORDER

       On September 9, 2016 this Court issued an order for mediation referral. The order

required the parties to make any objection to referral within ten days of the order. On September

26, 2016 Appellee filed a response which this Court construed as a motion to reconsider the order

for mediation referral. The Court finds Appellee’s motion persuasive and therefore, GRANTS

Appellee’s motion to reconsider.

       Therefore the Court ORDERS this appeal to continue, the appellate timetable suspension is

lifted and the Record is now due in this Court on or before November 11, 2016. If no Reporter’s

Record will be filed for this appeal then the Appellant’s brief shall be due in this Court thirty days

after the Clerk’s Record is filed.

       IT IS SO ORDERED this 12th day of October, 2016.



                                                      PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.